DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHAWN MORRIS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3555

                          [January 31, 2019]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I Bober,
Judge; L.T. Case Nos. 05-6515 CF10B and 05-6952 CF10B.

  Anthawn Morris, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.